UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-2554 Name of Registrant: Vanguard Money Market Reserves Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: May 31, 2012 Item 1: Schedule of Investments Vanguard Prime Money Market Fund Schedule of Investments As of May 31, 2012 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (54.5%) 2 Fannie Mae Discount Notes 0.070% 6/13/12 55,000 54,999 2 Fannie Mae Discount Notes 0.080%–0.120% 6/20/12 590,422 590,391 2 Fannie Mae Discount Notes 0.081% 6/25/12 95,793 95,788 2 Fannie Mae Discount Notes 0.081% 6/27/12 320,000 319,981 2 Fannie Mae Discount Notes 0.085% 7/18/12 250,000 249,972 2 Fannie Mae Discount Notes 0.160% 9/4/12 74,000 73,969 2 Fannie Mae Discount Notes 0.160% 9/5/12 50,000 49,979 2 Fannie Mae Discount Notes 0.160% 10/3/12 107,000 106,941 3 Federal Home Loan Bank Discount Notes 0.115%–0.117% 6/13/12 457,949 457,931 3 Federal Home Loan Bank Discount Notes 0.080%–0.120% 6/20/12 480,000 479,972 3 Federal Home Loan Bank Discount Notes 0.080%–0.100% 6/22/12 427,805 427,783 3 Federal Home Loan Bank Discount Notes 0.120% 6/29/12 995,000 994,907 3 Federal Home Loan Bank Discount Notes 0.115% 7/6/12 472,000 471,947 3 Federal Home Loan Bank Discount Notes 0.110% 7/11/12 29,500 29,496 3 Federal Home Loan Bank Discount Notes 0.120% 7/20/12 25,000 24,996 3 Federal Home Loan Bank Discount Notes 0.115%–0.120% 7/25/12 562,800 562,703 3 Federal Home Loan Bank Discount Notes 0.123%–0.125% 7/27/12 232,000 231,955 3 Federal Home Loan Bank Discount Notes 0.125%–0.130% 8/1/12 538,400 538,286 3 Federal Home Loan Bank Discount Notes 0.123%–0.125% 8/3/12 1,196,020 1,195,760 3 Federal Home Loan Bank Discount Notes 0.122%–0.150% 8/8/12 484,000 483,887 3 Federal Home Loan Bank Discount Notes 0.120% 8/10/12 300,000 299,930 3 Federal Home Loan Bank Discount Notes 0.150% 8/29/12 234,803 234,716 3 Federal Home Loan Bank Discount Notes 0.140% 8/31/12 246,000 245,913 3 Federal Home Loan Bank Discount Notes 0.160% 9/5/12 78,000 77,967 3 Federal Home Loan Bank Discount Notes 0.160% 9/19/12 11,000 10,995 2,4 Federal Home Loan Mortgage Corp. 0.179% 8/24/12 2,515,000 2,514,723 2,4 Federal Home Loan Mortgage Corp. 0.189% 2/4/13 1,000,000 999,654 2,4 Federal Home Loan Mortgage Corp. 0.200% 3/21/13 907,000 906,632 2,4 Federal Home Loan Mortgage Corp. 0.189% 5/6/13 980,000 979,562 2,4 Federal Home Loan Mortgage Corp. 0.189% 6/3/13 950,000 949,614 2,4 Federal Home Loan Mortgage Corp. 0.189% 6/17/13 83,000 82,956 2,4 Federal National Mortgage Assn. 0.260% 8/23/12 1,455,500 1,455,399 2,4 Federal National Mortgage Assn. 0.269% 9/17/12 988,000 987,941 2,4 Federal National Mortgage Assn. 0.260% 11/23/12 1,772,795 1,772,537 2,4 Federal National Mortgage Assn. 0.270% 12/20/12 494,500 494,444 2,4 Federal National Mortgage Assn. 0.269% 12/28/12 219,000 218,975 2,4 Federal National Mortgage Assn. 0.229% 8/12/13 1,000,000 999,636 2,4 Federal National Mortgage Assn. 0.209% 11/8/13 1,250,000 1,249,455 2,4 Federal National Mortgage Assn. 0.209% 11/14/13 1,000,000 999,569 2 Freddie Mac Discount Notes 0.070%–0.120% 6/11/12 295,700 295,691 2 Freddie Mac Discount Notes 0.080%–0.120% 6/18/12 187,066 187,059 2 Freddie Mac Discount Notes 0.120% 6/19/12 41,403 41,400 2 Freddie Mac Discount Notes 0.130% 7/9/12 500,000 499,931 2 Freddie Mac Discount Notes 0.085%–0.120% 7/23/12 157,847 157,823 2 Freddie Mac Discount Notes 0.125%–0.150% 8/6/12 91,615 91,593 2 Freddie Mac Discount Notes 0.150% 8/7/12 123,500 123,466 2 Freddie Mac Discount Notes 0.150% 8/16/12 990,000 989,686 2 Freddie Mac Discount Notes 0.150% 8/27/12 190,000 189,931 2 Freddie Mac Discount Notes 0.140%–0.160% 9/4/12 314,968 314,841 2 Freddie Mac Discount Notes 0.150% 9/10/12 99,000 98,958 2 Freddie Mac Discount Notes 0.160% 9/17/12 50,000 49,976 2 Freddie Mac Discount Notes 0.160% 9/24/12 90,000 89,954 2 Freddie Mac Discount Notes 0.160% 10/3/12 20,590 20,579 United States Treasury Bill 0.105%–0.115% 6/7/12 1,055,000 1,054,981 United States Treasury Bill 0.095% 6/14/12 4,940,000 4,939,831 United States Treasury Bill 0.095% 6/21/12 1,000,000 999,947 United States Treasury Bill 0.095% 7/12/12 500,000 499,946 United States Treasury Bill 0.118% 8/2/12 500,000 499,899 United States Treasury Bill 0.121% 8/9/12 500,000 499,884 United States Treasury Bill 0.098%–0.130% 8/16/12 1,750,000 1,749,557 United States Treasury Bill 0.088%–0.125% 8/23/12 1,071,000 1,070,729 United States Treasury Bill 0.090%–0.091% 8/30/12 1,448,000 1,447,672 United States Treasury Bill 0.132%–0.135% 9/6/12 739,125 738,857 United States Treasury Bill 0.150% 9/27/12 1,950,000 1,949,041 United States Treasury Bill 0.140% 10/4/12 2,725,000 2,723,675 United States Treasury Bill 0.150% 10/11/12 2,500,000 2,498,625 United States Treasury Bill 0.150% 11/1/12 775,000 774,506 United States Treasury Bill 0.148%–0.150% 11/15/12 1,525,000 1,523,950 United States Treasury Bill 0.143%–0.147% 11/23/12 1,792,562 1,791,311 United States Treasury Bill 0.141%–0.146% 11/29/12 1,292,000 1,291,070 United States Treasury Note/Bond 1.875% 6/15/12 100,000 100,068 United States Treasury Note/Bond 1.500% 7/15/12 1,983,000 1,986,367 United States Treasury Note/Bond 1.750% 8/15/12 3,325,000 3,336,322 United States Treasury Note/Bond 4.375% 8/15/12 1,100,000 1,109,702 United States Treasury Note/Bond 0.375% 8/31/12 148,500 148,585 United States Treasury Note/Bond 4.125% 8/31/12 100,000 100,997 United States Treasury Note/Bond 1.375% 9/15/12 500,000 501,836 United States Treasury Note/Bond 4.250% 9/30/12 1,454,000 1,473,795 United States Treasury Note/Bond 1.375% 10/15/12 350,000 351,588 United States Treasury Note/Bond 0.375% 10/31/12 477,000 477,441 Total U.S. Goverment and Agency Obligations (Cost $61,713,331) Commercial Paper (22.3%) Finance - Auto (1.3%) American Honda Finance Corp. 0.160% 6/5/12 139,000 138,998 American Honda Finance Corp. 0.170% 7/5/12 35,000 34,994 American Honda Finance Corp. 0.170%-0.175% 7/9/12 96,000 95,983 American Honda Finance Corp. 0.170%-0.185% 7/16/12 128,350 128,321 American Honda Finance Corp. 0.170% 7/17/12 91,000 90,980 American Honda Finance Corp. 0.170% 7/30/12 41,000 40,989 Toyota Motor Credit Corp. 0.552% 6/1/12 207,000 207,000 Toyota Motor Credit Corp. 0.552% 6/4/12 109,000 108,995 Toyota Motor Credit Corp. 0.481% 6/11/12 99,000 98,987 Toyota Motor Credit Corp. 0.431% 8/24/12 45,750 45,704 Toyota Motor Credit Corp. 0.431% 8/27/12 112,500 112,383 Toyota Motor Credit Corp. 0.381% 10/2/12 26,250 26,216 Toyota Motor Credit Corp. 0.381% 10/9/12 168,000 167,769 Toyota Motor Credit Corp. 0.371% 10/15/12 31,500 31,456 Toyota Motor Credit Corp. 0.401% 11/13/12 51,000 50,907 Toyota Motor Credit Corp. 0.401% 11/14/12 137,500 137,246 Finance - Other (4.2%) 5 Chariot Funding LLC 0.200% 7/3/12 50,000 49,991 5 Chariot Funding LLC 0.200% 7/5/12 35,000 34,993 5 Chariot Funding LLC 0.170% 7/6/12 56,000 55,991 5 Chariot Funding LLC 0.180% 8/1/12 38,000 37,988 5 Chariot Funding LLC 0.180% 8/2/12 30,000 29,991 5 Chariot Funding LLC 0.180% 8/8/12 38,000 37,987 5 Chariot Funding LLC 0.180% 8/14/12 100,000 99,963 General Electric Capital Corp. 0.381% 6/11/12 150,000 149,984 General Electric Capital Corp. 0.381% 6/18/12 253,000 252,955 General Electric Capital Corp. 0.381% 6/19/12 250,000 249,952 General Electric Capital Corp. 0.310% 7/9/12 200,000 199,935 General Electric Capital Corp. 0.310% 8/16/12 495,000 494,676 5 Jupiter Securitization Co. LLC 0.200% 7/3/12 42,253 42,245 5 Jupiter Securitization Co. LLC 0.200% 7/9/12 90,000 89,981 5 Jupiter Securitization Co. LLC 0.180% 8/1/12 56,000 55,983 5 Jupiter Securitization Co. LLC 0.180% 8/14/12 12,000 11,996 5 Old Line Funding LLC 0.190% 6/1/12 74,000 74,000 5 Old Line Funding LLC 0.180%-0.190% 6/4/12 178,000 177,997 5 Old Line Funding LLC 0.180% 6/5/12 39,500 39,499 5 Old Line Funding LLC 0.180% 6/8/12 70,045 70,043 5 Old Line Funding LLC 0.180% 6/11/12 59,849 59,846 5 Old Line Funding LLC 0.180% 6/18/12 148,500 148,487 5 Old Line Funding LLC 0.180% 6/25/12 234,862 234,834 5 Old Line Funding LLC 0.180% 7/9/12 39,000 38,993 5 Old Line Funding LLC 0.180%-0.200% 7/16/12 276,973 276,910 5 Old Line Funding LLC 0.180% 7/18/12 55,000 54,987 5 Old Line Funding LLC 0.180% 7/20/12 35,542 35,533 5 Old Line Funding LLC 0.180% 7/23/12 78,060 78,040 5 Old Line Funding LLC 0.180% 7/25/12 60,547 60,531 5 Old Line Funding LLC 0.180% 7/26/12 113,000 112,969 5 Old Line Funding LLC 0.180% 7/30/12 39,500 39,488 5 Old Line Funding LLC 0.180% 8/6/12 83,000 82,973 5 Old Line Funding LLC 0.180% 8/13/12 208,000 207,924 5 Old Line Funding LLC 0.180% 8/15/12 129,000 128,952 5 Old Line Funding LLC 0.180% 8/16/12 137,500 137,448 5 Old Line Funding LLC 0.180% 8/20/12 100,061 100,021 5 Old Line Funding LLC 0.180% 8/21/12 30,000 29,988 5 Straight-A Funding LLC 0.180% 6/1/12 18,000 18,000 5 Straight-A Funding LLC 0.180% 6/11/12 45,000 44,998 5 Straight-A Funding LLC 0.180% 6/14/12 15,009 15,008 5 Straight-A Funding LLC 0.180% 6/14/12 17,000 16,999 5 Straight-A Funding LLC 0.180% 6/25/12 38,500 38,495 5 Straight-A Funding LLC 0.180% 6/25/12 13,500 13,498 5 Straight-A Funding LLC 0.180% 7/2/12 152,000 151,976 5 Straight-A Funding LLC 0.180% 7/9/12 59,000 58,989 5 Straight-A Funding LLC 0.180% 7/9/12 57,600 57,589 5 Straight-A Funding LLC 0.180% 7/10/12 39,500 39,492 5 Straight-A Funding LLC 0.180% 7/10/12 19,000 18,996 5 Straight-A Funding LLC 0.180% 7/10/12 62,000 61,988 5 Straight-A Funding LLC 0.180% 7/11/12 20,000 19,996 5 Straight-A Funding LLC 0.180% 7/11/12 22,409 22,405 5 Straight-A Funding LLC 0.180% 7/16/12 14,761 14,758 5 Straight-A Funding LLC 0.150% 7/18/12 10,000 9,998 5 Straight-A Funding LLC 0.180% 7/19/12 13,943 13,940 5 Straight-A Funding LLC 0.180% 7/20/12 20,000 19,995 5 Straight-A Funding LLC 0.180% 7/24/12 15,000 14,996 5 Straight-A Funding LLC 0.180% 7/25/12 8,190 8,188 5 Straight-A Funding LLC 0.180% 7/25/12 9,651 9,648 5 Straight-A Funding LLC 0.180% 8/1/12 21,000 20,994 5 Straight-A Funding LLC 0.180% 8/6/12 8,000 7,997 5 Straight-A Funding LLC 0.180% 8/7/12 26,246 26,237 5 Straight-A Funding LLC 0.180% 8/10/12 10,036 10,032 Foreign Banks (5.3%) 4,5 Australia & New Zealand Banking Group, Ltd. 0.319% 8/17/12 138,000 137,995 5 Australia & New Zealand Banking Group, Ltd. 0.351% 8/27/12 198,000 197,833 5 Australia & New Zealand Banking Group, Ltd. 0.351% 8/29/12 56,000 55,952 5 Australia & New Zealand Banking Group, Ltd. 0.351% 8/30/12 189,600 189,434 5 Australia & New Zealand Banking Group, Ltd. 0.295% 11/8/12 113,000 112,852 4,5 Australia & New Zealand Banking Group, Ltd. 0.269% 11/19/12 250,000 249,992 5 Commonwealth Bank of Australia 0.341% 9/4/12 288,250 287,991 5 Commonwealth Bank of Australia 0.341% 9/6/12 100,000 99,908 4,5 Commonwealth Bank of Australia 0.289% 10/10/12 390,000 390,000 4,5 Commonwealth Bank of Australia 0.289% 10/11/12 391,000 391,000 4,5 Commonwealth Bank of Australia 0.290% 10/18/12 400,000 400,000 4,5 Commonwealth Bank of Australia 0.290% 11/19/12 396,000 396,000 4,5 Commonwealth Bank of Australia 0.289% 11/21/12 81,000 81,000 4,5 Westpac Banking Corp. 0.390% 7/16/12 404,000 404,000 5 Westpac Banking Corp. 0.401% 8/7/12 494,000 493,632 4,5 Westpac Banking Corp. 0.289% 9/26/12 438,000 438,000 4,5 Westpac Banking Corp. 0.289% 10/2/12 786,000 786,000 4,5 Westpac Banking Corp. 0.289% 10/11/12 359,000 359,000 4,5 Westpac Banking Corp. 0.289% 10/17/12 318,000 318,000 4,5 Westpac Banking Corp. 0.269% 11/2/12 193,000 193,000 Foreign Governments (1.8%) Export Development Canada 0.170% 7/13/12 49,000 48,990 Export Development Canada 0.160% 8/1/12 99,000 98,973 Export Development Canada 0.160% 8/9/12 100,000 99,969 5 Hydro Quebec 0.160% 7/3/12 37,000 36,995 5 Hydro Quebec 0.160% 7/9/12 100,000 99,983 5 Hydro Quebec 0.160%-0.180% 8/2/12 25,000 24,993 5 Hydro Quebec 0.160% 8/3/12 77,795 77,773 Province of Ontario 0.150% 7/3/12 33,000 32,996 Province of Ontario 0.150% 7/5/12 20,000 19,997 Province of Ontario 0.150% 7/11/12 48,730 48,722 Province of Ontario 0.160% 7/13/12 68,250 68,237 Province of Ontario 0.160% 7/24/12 19,500 19,495 Province of Ontario 0.170% 7/25/12 18,000 17,995 Province of Ontario 0.160% 7/31/12 319,000 318,915 Province of Ontario 0.160% 8/2/12 156,000 155,957 Province of Ontario 0.160% 8/7/12 37,000 36,989 Province of Ontario 0.160% 8/8/12 56,000 55,983 Province of Ontario 0.160% 8/13/12 22,500 22,493 5 Quebec 0.150% 6/18/12 38,000 37,997 5 Quebec 0.160% 7/9/12 53,000 52,991 5 Quebec 0.160% 7/10/12 49,500 49,492 5 Quebec 0.160% 7/16/12 99,000 98,980 5 Quebec 0.160% 7/17/12 166,500 166,466 5 Quebec 0.160% 7/19/12 272,000 271,942 5 Quebec 0.170% 8/10/12 49,500 49,484 Foreign Industrial (4.9%) 5 Nestle Capital Corp. 0.165% 7/12/12 464,000 463,913 5 Nestle Capital Corp. 0.331% 7/16/12 98,000 97,960 5 Nestle Capital Corp. 0.170%-0.281% 7/23/12 183,000 182,949 5 Nestle Capital Corp. 0.170% 8/2/12 23,050 23,043 5 Nestle Capital Corp. 0.170% 8/16/12 33,000 32,988 5 Nestle Capital Corp. 0.170% 8/21/12 58,000 57,978 5 Nestle Capital Corp. 0.170% 8/22/12 446,200 446,027 5 Nestle Capital Corp. 0.291% 10/9/12 742,000 741,223 5 Nestle Capital Corp. 0.291% 10/16/12 50,000 49,945 5 Nestle Capital Corp. 0.291% 10/17/12 98,000 97,891 5 Nestle Capital Corp. 0.301% 10/26/12 247,500 247,197 Nestle Finance International Ltd. 0.150% 6/8/12 70,000 69,998 Nestle Finance International Ltd. 0.175% 6/11/12 47,500 47,498 Nestle Finance International Ltd. 0.190% 7/11/12 84,000 83,982 Nestle Finance International Ltd. 0.170% 7/16/12 180,000 179,962 Nestle Finance International Ltd. 0.170% 7/18/12 62,000 61,986 Nestle Finance International Ltd. 0.190% 7/19/12 278,000 277,929 Nestle Finance International Ltd. 0.170% 7/23/12 24,000 23,994 Nestle Finance International Ltd. 0.185% 7/26/12 34,000 33,990 Nestle Finance International Ltd. 0.185% 8/2/12 158,000 157,950 Nestle Finance International Ltd. 0.291% 10/12/12 153,000 152,836 Nestle Finance International Ltd. 0.291% 10/15/12 150,000 149,836 Nestle Finance International Ltd. 0.301% 10/26/12 45,000 44,945 Nestle Finance International Ltd. 0.301% 11/1/12 97,000 96,876 5 Novartis Finance Corp. 0.170% 8/1/12 24,000 23,993 5 Novartis Finance Corp. 0.170% 8/6/12 64,250 64,230 5 Novartis Securities Investment Ltd. 0.180%-0.190% 6/11/12 108,000 107,994 5 Novartis Securities Investment Ltd. 0.180%-0.185% 6/15/12 211,200 211,185 5 Novartis Securities Investment Ltd. 0.180%-0.200% 7/9/12 201,000 200,960 5 Reckitt Benckiser Treasury Services PLC 0.230% 8/28/12 29,000 28,984 5 Roche Holdings Inc. 0.150% 6/25/12 30,000 29,997 5 Sanofi 0.210% 6/15/12 286,000 285,977 5 Total Capital Canada, Ltd. 0.150% 6/8/12 98,500 98,497 5 Total Capital Canada, Ltd. 0.150% 6/20/12 296,000 295,976 5 Total Capital Canada, Ltd. 0.200% 8/2/12 279,000 278,904 Toyota Credit Canada Inc. 0.351% 9/24/12 49,500 49,445 Industrial (4.8%) General Electric Co. 0.150% 6/22/12 238,000 237,979 General Electric Co. 0.150% 6/25/12 157,500 157,484 General Electric Co. 0.160%-0.180% 6/27/12 569,000 568,930 5 Google Inc. 0.120% 6/8/12 75,000 74,998 5 Google Inc. 0.150% 8/8/12 166,600 166,553 5 Google Inc. 0.150% 8/14/12 139,000 138,957 5 Johnson & Johnson 0.150% 7/9/12 149,000 148,976 5 Johnson & Johnson 0.150% 7/13/12 94,000 93,984 5 Merck & Co Inc. 0.150% 7/23/12 31,000 30,993 5 Procter & Gamble Co. 0.150% 6/4/12 445,000 444,995 5 Procter & Gamble Co. 0.150% 7/16/12 77,500 77,486 5 Procter & Gamble Co. 0.150% 7/17/12 15,000 14,997 5 Procter & Gamble Co. 0.150% 8/13/12 150,000 149,954 5 Procter & Gamble Co. 0.150% 8/15/12 200,000 199,938 5 Procter & Gamble Co. 0.150% 8/16/12 334,000 333,894 5 Texas Instruments International Management Co Sarl. 0.150% 6/21/12 78,000 77,994 5 The Coca-Cola Co. 0.170% 6/1/12 175,000 175,000 5 The Coca-Cola Co. 0.170% 6/5/12 99,000 98,998 5 The Coca-Cola Co. 0.160% 6/7/12 214,000 213,994 5 The Coca-Cola Co. 0.150% 6/8/12 84,000 83,998 5 The Coca-Cola Co. 0.140% 6/13/12 78,000 77,996 5 The Coca-Cola Co. 0.160% 6/15/12 79,200 79,195 5 The Coca-Cola Co. 0.150% 6/21/12 86,250 86,243 5 The Coca-Cola Co. 0.150% 6/22/12 39,000 38,997 5 The Coca-Cola Co. 0.150% 6/25/12 19,000 18,998 5 The Coca-Cola Co. 0.170% 7/6/12 78,300 78,287 5 The Coca-Cola Co. 0.170% 7/9/12 156,500 156,472 5 The Coca-Cola Co. 0.180% 7/19/12 49,000 48,988 5 The Coca-Cola Co. 0.170% 7/20/12 141,102 141,069 5 The Coca-Cola Co. 0.170% 7/23/12 233,000 232,943 5 The Coca-Cola Co. 0.160% 7/24/12 216,000 215,949 5 The Coca-Cola Co. 0.160% 7/25/12 58,000 57,986 5 The Coca-Cola Co. 0.160% 7/26/12 130,000 129,968 5 The Coca-Cola Co. 0.180% 8/2/12 49,000 48,985 5 The Coca-Cola Co. 0.180% 8/21/12 30,000 29,988 5 The Coca-Cola Co. 0.180% 8/22/12 60,000 59,975 5 The Coca-Cola Co. 0.180% 8/23/12 97,000 96,960 5 The Coca-Cola Co. 0.180% 8/27/12 80,000 79,965 5 Wal-Mart Stores, Inc. 0.140% 6/11/12 125,000 124,995 5 Wal-Mart Stores, Inc. 0.150% 7/16/12 43,500 43,492 5 Wal-Mart Stores, Inc. 0.150% 7/26/12 75,000 74,983 Total Commercial Paper (Cost $25,242,184) Certificates of Deposit (18.4%) Domestic Banks (4.0%) Branch Banking & Trust Co. 0.190% 6/26/12 156,500 156,500 Branch Banking & Trust Co. 0.190% 6/28/12 78,000 78,000 Branch Banking & Trust Co. 0.190% 7/2/12 156,000 156,000 Branch Banking & Trust Co. 0.190% 7/9/12 117,000 117,000 Branch Banking & Trust Co. 0.190% 7/10/12 235,500 235,500 Branch Banking & Trust Co. 0.180% 7/19/12 502,000 502,000 Branch Banking & Trust Co. 0.180% 7/26/12 153,500 153,500 Branch Banking & Trust Co. 0.180% 7/27/12 151,000 151,000 State Street Bank & Trust Co. 0.180% 6/28/12 500,000 500,000 State Street Bank & Trust Co. 0.190% 7/16/12 1,000,000 1,000,000 State Street Bank & Trust Co. 0.190% 7/19/12 985,000 985,000 State Street Bank & Trust Co. 0.180% 8/27/12 493,000 493,000 Eurodollar Certificates of Deposit (6.2%) Australia & New Zealand Banking Group, Ltd. 0.360% 8/9/12 250,000 250,000 Australia & New Zealand Banking Group, Ltd. 0.350% 10/19/12 550,000 550,000 Australia & New Zealand Banking Group, Ltd. 0.330% 10/25/12 198,000 198,000 Australia & New Zealand Banking Group, Ltd. 0.330% 10/29/12 125,000 125,000 Australia & New Zealand Banking Group, Ltd. 0.320% 10/30/12 250,000 250,000 Australia & New Zealand Banking Group, Ltd. 0.300% 11/2/12 173,000 173,000 Australia & New Zealand Banking Group, Ltd. 0.300% 11/5/12 99,000 99,000 Australia & New Zealand Banking Group, Ltd. 0.300% 11/5/12 225,000 225,000 Australia & New Zealand Banking Group, Ltd. 0.300% 11/9/12 94,000 94,000 Australia & New Zealand Banking Group, Ltd. 0.300% 11/16/12 399,000 399,000 Commonwealth Bank of Australia 0.390% 8/8/12 180,000 180,000 Commonwealth Bank of Australia 0.390% 8/9/12 400,000 400,000 Commonwealth Bank of Australia 0.380% 8/17/12 248,000 248,000 Commonwealth Bank of Australia 0.370% 8/23/12 495,000 495,000 National Australia Bank Ltd. 0.400% 8/1/12 200,000 200,000 4 National Australia Bank Ltd. 0.379% 8/14/12 745,000 745,000 4 National Australia Bank Ltd. 0.379% 8/15/12 445,000 445,000 4 National Australia Bank Ltd. 0.349% 9/27/12 1,000,000 1,000,000 National Australia Bank Ltd. 0.345% 10/25/12 450,000 450,000 4 National Australia Bank Ltd. 0.304% 10/29/12 533,000 533,000 Yankee Certificates of Deposit (8.2%) Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.260% 9/5/12 60,000 60,003 Bank of Montreal (Chicago Branch) 0.180% 6/5/12 795,000 795,000 Bank of Montreal (Chicago Branch) 0.180% 6/8/12 495,000 495,000 Bank of Montreal (Chicago Branch) 0.190% 6/19/12 80,000 80,000 Bank of Montreal (Chicago Branch) 0.180% 8/6/12 382,000 382,000 Bank of Montreal (Chicago Branch) 0.180% 8/16/12 490,000 490,000 Bank of Nova Scotia (Houston Branch) 0.360% 8/24/12 450,000 450,000 4 Bank of Nova Scotia (Houston Branch) 0.299% 10/3/12 418,000 418,000 4 Bank of Nova Scotia (Houston Branch) 0.279% 10/29/12 390,000 389,982 4 Bank of Nova Scotia (Houston Branch) 0.269% 11/8/12 1,000,000 1,000,000 Bank of Nova Scotia (Houston Branch) 0.290% 11/9/12 595,000 594,987 Bank of Nova Scotia (Houston Branch) 0.290% 11/19/12 452,000 452,000 Toronto Dominion Bank (New York Branch) 0.170% 6/25/12 260,000 260,000 Toronto Dominion Bank (New York Branch) 0.175% 7/16/12 500,000 500,000 Toronto Dominion Bank (New York Branch) 0.180% 7/18/12 462,500 462,500 Toronto Dominion Bank (New York Branch) 0.250% 7/19/12 31,000 31,003 Toronto Dominion Bank (New York Branch) 0.280% 8/23/12 344,000 344,000 Toronto Dominion Bank (New York Branch) 0.280% 8/24/12 500,000 500,000 Toronto Dominion Bank (New York Branch) 0.280% 10/29/12 453,000 453,000 Toronto Dominion Bank (New York Branch) 0.280% 11/1/12 234,000 234,000 Toronto Dominion Bank (New York Branch) 0.280% 11/5/12 555,000 555,000 4 Westpac Banking Corp. (New York Branch) 0.269% 11/2/12 382,000 382,000 Total Certificates of Deposit (Cost $20,914,975) Repurchase Agreements (1.3%) Goldman Sachs & Co. (Dated 5/31/12, Repurchase Value $30,000,000, collateralized by Federal Home Loan Bank 0.280%, 8/15/13) 0.190% 6/1/12 30,000 30,000 JP Morgan Securities LLC (Dated 5/31/12, Repurchase Value $300,002,000, collateralized by U.S. Treasury Note/Bond 0.250%-1.125%, 11/30/13-5/31/19) 0.180% 6/1/12 300,000 300,000 JP Morgan Securities LLC (Dated 5/31/12, Repurchase Value $21,000,000, collateralized U.S. Treasury Note/Bond 1.250%, 10/31/15) 0.180% 6/1/12 21,000 21,000 JP Morgan Securities LLC (Dated 5/31/12, Repurchase Value $205,001,000, collateralized by U.S. Treasury Note/Bond 0.250%-2.000%, 11/30/13-1/31/16) 0.180% 6/1/12 205,000 205,000 Merrill Lynch Pierce Fenner & Smith Inc. (Dated 5/31/12, Repurchase Value $416,535,000, collateralized by U.S. Treasury Note/Bond 3.500%-11.250%, 2/15/15-2/15/18) 0.180% 6/1/12 416,533 416,533 RBC Capital Markets LLC (Dated 5/31/12, Repurchase Value $465,002,000, collateralized by U.S. Treasury Bill 0.000%, 6/21/12-11/29/12 and U.S. Treasury Note/Bond 0.250%-8.750%, 8/15/12-8/15/41) 0.150% 6/1/12 465,000 465,000 Total Repurchase Agreements (Cost $1,437,533) Shares Money Market Fund (1.4%) 6 Vanguard Municipal Cash Management Fund (Cost $1,650,015) 0.177% 1,650,015,023 Face Amount ($000) Corporate Bonds (0.1%) General Electric Capital Corp. 2.800% 1/8/13 49,500 50,179 General Electric Capital Corp. 5.450% 1/15/13 19,475 20,066 Total Corporate Bonds (Cost $70,245) Taxable Municipal Bonds (0.4%) 7 BlackRock Municipal Bond Trust TOB VRDO 0.330% 6/1/12 18,105 18,105 7 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.330% 6/1/12 9,660 9,660 7 BlackRock Municipal Income Trust TOB VRDO 0.330% 6/1/12 207,000 207,000 7 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.330% 6/1/12 21,850 21,850 7 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.330% 6/1/12 19,165 19,165 7 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.330% 6/1/12 100,000 100,000 7 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.330% 6/1/12 19,875 19,875 7 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.330% 6/1/12 12,910 12,910 7 BlackRock Strategic Municipal Trust TOB VRDO 0.330% 6/1/12 9,820 9,820 7 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.240% 6/7/12 13,000 13,000 7 Massachusetts Transportation Fund Revenue TOB VRDO 0.240% 6/7/12 13,100 13,100 7 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.240% 6/7/12 6,400 6,400 Total Taxable Municipal Bonds (Cost $450,885) Tax-Exempt Municipal Bonds (2.9%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.200% 6/7/12 19,500 19,500 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.160% 6/7/12 35,955 35,955 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.190% 6/7/12 38,715 38,715 Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.210% 6/7/12 79,000 79,000 Bi-State Development Agency of the Missouri- Illinois Metropolitan District Revenue VRDO 0.190% 6/7/12 29,800 29,800 Birmingham AL Public Educational Building Student Housing Revenue (University of Alabama at Birmingham Project) VRDO 0.180% 6/7/12 16,015 16,015 Buffalo NY Municipal Water System Revenue VRDO 0.160% 6/7/12 12,000 12,000 California Housing Finance Agency Home Mortgage Revenue VRDO 0.160% 6/7/12 8,975 8,975 California Housing Finance Agency Home Mortgage Revenue VRDO 0.170% 6/7/12 18,900 18,900 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.160% 6/7/12 22,100 22,100 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.160% 6/7/12 9,700 9,700 Clark County NV Industrial Development Revenue (Southwest Gas Corp.) VRDO 0.190% 6/7/12 27,500 27,500 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.170% 6/7/12 23,500 23,500 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.180% 6/7/12 11,200 11,200 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.150% 6/7/12 10,000 10,000 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.180% 6/7/12 18,355 18,355 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.140% 6/7/12 35,000 35,000 Curators of the University of Missouri System Facilities Revenue VRDO 0.160% 6/7/12 62,150 62,150 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.170% 6/7/12 76,100 76,100 District of Columbia Revenue (Georgetown University) VRDO 0.180% 6/7/12 17,200 17,200 District of Columbia Revenue (Georgetown University) VRDO 0.180% 6/7/12 7,575 7,575 District of Columbia Revenue (Washington Drama Society) VRDO 0.190% 6/7/12 20,375 20,375 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.180% 6/7/12 10,600 10,600 Greenville County SC Hospital System Revenue VRDO 0.160% 6/7/12 13,000 13,000 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.190% 6/7/12 12,255 12,255 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) VRDO 0.170% 6/7/12 42,000 42,000 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) VRDO 0.190% 6/7/12 42,500 42,500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 6/7/12 15,500 15,500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.180% 6/7/12 29,205 29,205 Illinois Development Finance Authority Revenue (Chicago Horticultural Society) VRDO 0.200% 6/7/12 16,300 16,300 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.150% 6/7/12 31,905 31,905 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.190% 6/7/12 43,000 43,000 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.170% 6/7/12 17,815 17,815 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.180% 6/7/12 13,000 13,000 Indiana Development Finance Authority Educational Facilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.180% 6/7/12 14,400 14,400 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.190% 6/7/12 22,790 22,790 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.180% 6/7/12 39,340 39,340 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.150% 6/7/12 15,075 15,075 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.150% 6/7/12 25,035 25,035 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.180% 6/7/12 17,200 17,200 Los Angeles CA Wastewater System Revenue VRDO 0.160% 6/7/12 9,135 9,135 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.140% 6/7/12 49,365 49,365 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.140% 6/7/12 18,855 18,855 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries) VRDO 0.190% 6/7/12 11,650 11,650 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.180% 6/7/12 15,130 15,130 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.160% 6/7/12 30,160 30,160 Massachusetts Development Finance Agency Revenue (Simmons College) VRDO 0.170% 6/7/12 40,000 40,000 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.160% 6/7/12 16,000 16,000 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.160% 6/7/12 21,900 21,900 Massachusetts Health & Educational Facilities Authority Revenue (Dana Farber Cancer Institute) VRDO 0.170% 6/7/12 20,015 20,015 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.160% 6/7/12 19,320 19,320 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.160% 6/7/12 43,100 43,100 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.160% 6/7/12 25,350 25,350 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.190% 6/7/12 12,700 12,700 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.180% 6/7/12 32,595 32,595 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.180% 6/7/12 21,800 21,800 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) VRDO 0.140% 6/7/12 15,000 15,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.160% 6/7/12 18,000 18,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.170% 6/7/12 83,275 83,275 Nassau NY Health Care Corp. VRDO 0.160% 6/7/12 15,000 15,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.170% 6/7/12 19,600 19,600 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.140% 6/7/12 32,800 32,800 New York City NY GO VRDO 0.160% 6/7/12 21,000 21,000 New York City NY GO VRDO 0.190% 6/7/12 29,825 29,825 New York City NY GO VRDO 0.190% 6/7/12 10,175 10,175 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.140% 6/7/12 39,505 39,505 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.160% 6/7/12 21,980 21,980 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.180% 6/7/12 8,100 8,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.180% 6/7/12 31,300 31,300 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.170% 6/7/12 14,885 14,885 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.150% 6/7/12 48,500 48,500 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.170% 6/7/12 18,000 18,000 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.160% 6/7/12 20,500 20,500 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.180% 6/7/12 42,300 42,300 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.170% 6/7/12 95,990 95,990 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.170% 6/7/12 17,300 17,300 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.160% 6/7/12 61,500 61,500 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.160% 6/7/12 37,935 37,935 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.180% 6/7/12 12,800 12,800 New York State Housing Finance Agency Housing Revenue (Clinton Green - South) VRDO 0.180% 6/7/12 11,625 11,625 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.180% 6/7/12 31,845 31,845 New York State Housing Finance Agency Housing Revenue (Clinton Park) VRDO 0.180% 6/7/12 15,000 15,000 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.190% 6/7/12 24,500 24,500 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.110% 6/7/12 25,000 25,000 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.150% 6/7/12 38,000 38,000 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.160% 6/7/12 10,375 10,375 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.180% 6/7/12 10,950 10,950 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.180% 6/7/12 11,100 11,100 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.180% 6/7/12 27,500 27,500 North Texas Tollway Authority System Revenue VRDO 0.190% 6/7/12 35,100 35,100 Oakland University of Michigan Revenue VRDO 0.170% 6/7/12 8,600 8,600 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.190% 6/7/12 11,100 11,100 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.170% 6/7/12 25,000 25,000 Ohio State University General Receipts Revenue VRDO 0.130% 6/7/12 115,300 115,300 Ohio State University General Receipts Revenue VRDO 0.160% 6/7/12 6,600 6,600 Piedmont SC Municipal Power Agency Revenue VRDO 0.150% 6/7/12 16,000 16,000 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.170% 6/7/12 9,365 9,365 Salem OH Hospital Facilities Improvement Revenue (Salem Community Hospital Project) VRDO 0.190% 6/7/12 13,400 13,400 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.170% 6/7/12 16,500 16,500 Smyth County VA Industrial Development Authority Hospital Revenue VRDO 0.160% 6/7/12 22,500 22,500 South Placer CA Wastewater Authority Revenue VRDO 0.130% 6/7/12 13,000 13,000 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.150% 6/7/12 20,500 20,500 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.160% 6/7/12 14,000 14,000 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.170% 6/7/12 28,000 28,000 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.180% 6/7/12 68,000 68,000 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.190% 6/7/12 28,900 28,900 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.190% 6/7/12 42,400 42,400 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.190% 6/7/12 22,430 22,430 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.200% 6/7/12 34,620 34,620 Texas Department of Housing & Community Affairs Single Mortgage Revenue VRDO 0.190% 6/7/12 67,475 67,475 7 Texas GO TOB VRDO 0.200% 6/1/12 34,000 34,000 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.160% 6/7/12 19,600 19,600 University of South Florida Financing Corp. COP VRDO 0.180% 6/7/12 40,700 40,700 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.160% 6/7/12 15,100 15,100 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.160% 6/7/12 19,250 19,250 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.170% 6/7/12 7,200 7,200 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.190% 6/7/12 13,010 13,010 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.190% 6/7/12 18,800 18,800 7 Washington County PA Authority Revenue (Girard Estate Project) VRDO 0.190% 6/7/12 10,490 10,490 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.160% 6/7/12 24,975 24,975 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.150% 6/7/12 43,500 43,500 Washington Higher Education Facilities Authority Revenue (Bastyr University Project) VRDO 0.170% 6/7/12 7,800 7,800 Washington Housing Finance Commission Non-profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.170% 6/7/12 6,100 6,100 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.190% 6/7/12 30,045 30,045 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.140% 6/7/12 20,500 20,500 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.170% 6/7/12 31,200 31,200 Total U.S. Goverment and Agency Obligations (Cost $3,289,835) Total Investments (101.3%) (Cost $114,769,003) Other Assets and Liabilities-Net (-1.3%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At May 31, 2012, the aggregate value of these securities was $18,936,423,000, representing 16.7% of net assets. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, the aggregate value of these securities was $495,375,000, representing 0.4% of net assets. COP—Certificate of Participation. GO—General Obligation Bond. TOB—Tender Option Bond. VRDO—Variable Rate Demand Obligation. Prime Money Market Fund A. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. B. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The fund's investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund's other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Federal Money Market Fund Schedule of Investments As of May 31, 2012 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (97.8%) 2 Fannie Mae Discount Notes 0.140% 6/12/12 5,000 5,000 2 Fannie Mae Discount Notes 0.115% 6/13/12 50,000 49,998 2 Fannie Mae Discount Notes 0.110%–0.125% 7/5/12 61,600 61,593 2 Fannie Mae Discount Notes 0.110% 7/11/12 27,697 27,694 2 Fannie Mae Discount Notes 0.130% 7/16/12 2,660 2,660 2 Fannie Mae Discount Notes 0.115%–0.120% 7/25/12 31,000 30,995 2 Fannie Mae Discount Notes 0.130% 8/8/12 10,000 9,998 2 Fannie Mae Discount Notes 0.170% 9/12/12 16,850 16,842 2 Fannie Mae Discount Notes 0.170% 9/26/12 7,809 7,805 2 Fannie Mae Discount Notes 0.160% 10/3/12 43,000 42,976 2 Fannie Mae Discount Notes 0.150% 10/17/12 25,000 24,986 3 Federal Home Loan Bank Discount Notes 0.120% 6/20/12 25,000 24,998 3 Federal Home Loan Bank Discount Notes 0.110% 6/22/12 50,000 49,997 3 Federal Home Loan Bank Discount Notes 0.110%–0.120% 6/27/12 79,000 78,994 3 Federal Home Loan Bank Discount Notes 0.120% 6/29/12 17,000 16,998 3 Federal Home Loan Bank Discount Notes 0.110% 7/5/12 50,000 49,995 3 Federal Home Loan Bank Discount Notes 0.120% 7/11/12 53,000 52,993 3 Federal Home Loan Bank Discount Notes 0.120% 7/13/12 123,000 122,983 3 Federal Home Loan Bank Discount Notes 0.120% 7/18/12 8,201 8,200 3 Federal Home Loan Bank Discount Notes 0.120% 7/25/12 182,000 181,967 3 Federal Home Loan Bank Discount Notes 0.130% 7/27/12 5,300 5,299 3 Federal Home Loan Bank Discount Notes 0.130% 8/1/12 60,000 59,987 3 Federal Home Loan Bank Discount Notes 0.123% 8/3/12 88,000 87,981 3 Federal Home Loan Bank Discount Notes 0.130% 8/7/12 3,600 3,599 3 Federal Home Loan Bank Discount Notes 0.140% 8/14/12 3,000 2,999 3 Federal Home Loan Bank Discount Notes 0.175%–0.180% 8/15/12 79,000 78,971 3 Federal Home Loan Bank Discount Notes 0.150% 8/29/12 20,000 19,993 3 Federal Home Loan Bank Discount Notes 0.160% 9/28/12 50,000 49,974 3 Federal Home Loan Bank Discount Notes 0.160% 10/3/12 7,000 6,996 3,4 Federal Home Loan Banks 0.179% 11/1/12 10,000 10,000 3,4 Federal Home Loan Banks 0.169% 12/27/12 93,240 93,249 2 Federal Home Loan Mortgage Corp. 1.750% 6/15/12 8,115 8,120 2,4 Federal Home Loan Mortgage Corp. 0.199% 8/10/12 5,000 5,000 2,4 Federal Home Loan Mortgage Corp. 0.179% 8/24/12 60,000 59,993 2,4 Federal Home Loan Mortgage Corp. 0.179% 11/2/12 13,725 13,726 2,4 Federal Home Loan Mortgage Corp. 0.200% 3/21/13 13,000 12,995 2,4 Federal Home Loan Mortgage Corp. 0.189% 5/6/13 48,000 47,979 2,4 Federal Home Loan Mortgage Corp. 0.189% 6/3/13 60,000 59,976 2,4 Federal Home Loan Mortgage Corp. 0.189% 6/17/13 123,200 123,235 2,4 Federal National Mortgage Assn. 0.229% 7/26/12 128,150 128,167 2,4 Federal National Mortgage Assn. 0.260% 8/23/12 165,400 165,405 2,4 Federal National Mortgage Assn. 0.269% 9/17/12 40,000 39,998 2,4 Federal National Mortgage Assn. 0.260% 11/23/12 106,700 106,708 2,4 Federal National Mortgage Assn. 0.269% 12/28/12 7,700 7,705 2,4 Federal National Mortgage Assn. 0.229% 8/12/13 30,000 29,989 2,4 Federal National Mortgage Assn. 0.209% 11/8/13 50,000 49,978 2,4 Federal National Mortgage Assn. 0.209% 11/14/13 65,000 64,972 2 Freddie Mac Discount Notes 0.120% 6/18/12 100,000 99,994 2 Freddie Mac Discount Notes 0.120% 6/19/12 4,750 4,750 2 Freddie Mac Discount Notes 0.120% 6/25/12 10,400 10,399 2 Freddie Mac Discount Notes 0.110%–0.140% 7/9/12 105,000 104,986 2 Freddie Mac Discount Notes 0.120% 7/10/12 31,900 31,896 2 Freddie Mac Discount Notes 0.120%–0.130% 7/16/12 28,748 28,744 2 Freddie Mac Discount Notes 0.120% 7/17/12 21,000 20,997 2 Freddie Mac Discount Notes 0.120%–0.125% 7/30/12 68,043 68,029 2 Freddie Mac Discount Notes 0.140% 8/3/12 9,415 9,413 2 Freddie Mac Discount Notes 0.125%–0.130% 8/6/12 68,000 67,984 2 Freddie Mac Discount Notes 0.130% 8/7/12 18,670 18,665 2 Freddie Mac Discount Notes 0.130% 8/13/12 25,000 24,993 2 Freddie Mac Discount Notes 0.123% 8/14/12 25,000 24,994 2 Freddie Mac Discount Notes 0.130% 8/22/12 15,139 15,134 2 Freddie Mac Discount Notes 0.170% 9/10/12 35,000 34,983 2 Freddie Mac Discount Notes 0.160% 9/24/12 10,000 9,995 2 Freddie Mac Discount Notes 0.160% 10/1/12 30,000 29,984 United States Treasury Bill 0.095% 6/14/12 75,000 74,997 United States Treasury Bill 0.102% 8/2/12 50,000 49,991 United States Treasury Bill 0.125%–0.130% 8/16/12 90,000 89,976 United States Treasury Bill 0.117% 8/23/12 25,000 24,993 United States Treasury Bill 0.145% 8/30/12 50,000 49,982 United States Treasury Bill 0.138% 9/6/12 50,000 49,981 United States Treasury Bill 0.146% 9/13/12 50,000 49,979 United States Treasury Bill 0.150% 9/27/12 50,000 49,975 United States Treasury Bill 0.140% 10/4/12 50,000 49,976 United States Treasury Bill 0.150% 11/1/12 50,000 49,968 United States Treasury Bill 0.148% 11/15/12 120,000 119,918 United States Treasury Bill 0.143%–0.145% 11/23/12 50,000 49,965 United States Treasury Bill 0.143%–0.146% 11/29/12 43,000 42,969 United States Treasury Note/Bond 1.875% 6/15/12 85,000 85,056 United States Treasury Note/Bond 4.875% 6/30/12 80,000 80,301 United States Treasury Note/Bond 1.500% 7/15/12 90,000 90,148 United States Treasury Note/Bond 4.625% 7/31/12 60,000 60,441 United States Treasury Note/Bond 1.750% 8/15/12 75,000 75,250 United States Treasury Note/Bond 0.375% 8/31/12 24,000 24,011 United States Treasury Note/Bond 1.375% 9/15/12 56,000 56,193 United States Treasury Note/Bond 4.250% 9/30/12 56,000 56,758 United States Treasury Note/Bond 1.375% 10/15/12 35,000 35,156 United States Treasury Note/Bond 0.375% 10/31/12 18,000 18,017 Total U.S. Government and Agency Obligations (Cost $4,150,607) Repurchase Agreements (2.0%) Goldman Sachs & Co. (Dated 5/31/12, Repurchase Value $24,219,000, collateralized by Federal Home Loan Bank 0.280%, 8/15/13) 0.190% 6/1/12 24,219 24,219 JP Morgan Securities LLC (Dated 5/31/12, Repurchase Value $61,000,000, collateralized by U.S. Treasury Note 1.250%, 4/15/14) 0.180% 6/1/12 61,000 61,000 Total Repurchase Agreements (Cost $85,219) Total Investments (99.8%) (Cost $4,235,826) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B . Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2012, 100% of the market value of the fund's investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MONEY MARKET RESERVES By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: July 25, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MONEY MARKET RESERVES By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: July 25, 2012 VANGUARD MONEY MARKET RESERVES By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: July 25, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
